DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2021 has been entered.

Response to Amendment
3.	Claims 1-6 are pending in the application and are addressed below.
 
Election/Restrictions
4.	Claims 4 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on February 11, 2021.


Claim Objections
5.	Claims 1-3, 5 and 6 are objected to because of the following informalities:
In claim 1, on line 8, the recitation, “the rotary atomizing head” is inconsistent with this recitation throughout the claims.  It is recommended that the aforementioned recitation on line 8 of claim 1 be replaced with --the rotary atomization head--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ingram, USPN 2,850,322.
As to claim 1, Ingram shows a rotary atomization head (6; see Figs. 1, 2 and 4) attachable to a rotary shaft of a coating device such that a coating material is supplied to the rotary atomization head when the rotary atomization head is attached to the rotary shaft of the coating device, the rotary atomization head comprising:  an inner surface (48); and an outer surface (51), wherein: at least a portion of the inner surface is a diffusion surface configured to diffuse the coating material toward an outer edge part (where 48 meets 51) of the rotary atomization head by centrifugal force, the diffusion surface having a plurality of grooves (50) formed thereon, the plurality of grooves extend in a radial direction from the inner surface to the outer edge part, the 
As to claim 5, hub portion (7) of the rotary atomization head of Ingram is expressly disclosed for connection to a drive shaft (see column 2, lines 18-21).  Thus, a coating device comprising the rotary atomization head of claim 1; and a drive unit configured to rotate the rotary atomization head, is implicitly disclosed by Ingram.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tada et al., USPN 4,148,932, in view of Ingram.
As to claim 1, Tada shows a rotary atomization head (39; see Figs. 4-8D) attachable to a rotary shaft (31) of a coating device such that a coating material (via 41) is supplied to the rotary atomization head when the rotary atomization head is attached to the rotary shaft of the coating device, the rotary atomization head comprising:  an inner surface (44); and an outer surface (outer surface of 39, as shown in at least Fig. 4), wherein: at least a portion of the inner surface is a diffusion surface configured to diffuse the coating material toward an outer edge part (38 and/or 45) of the rotary atomization head by centrifugal force, the diffusion surface having a plurality of grooves (46) formed thereon, the plurality of grooves extend in a radial direction from the inner surface to the outer edge part, and each of the plurality of grooves has a same 
As discussed above in paragraph 7 of the instant Office action, Ingram shows a rotary atomization head which anticipates all of the recited limitations of claim 1, including the plurality of grooves (50) being configured such that adjacent grooves thereof have different depths (see again, Fig. 4 of Ingram).  Ingram expressly discloses that configuring the grooves to have such different depths provides for a “more efficient dispersal and distribution of the liquid” (see column 3, lines 66-71).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of grooves shown by Tada, such that the plurality of grooves is configured whereby adjacent grooves thereof have different depths, as taught by Ingram, thus providing for a more efficient dispersal and distribution of liquid from the rotary atomization head.
As to claim 5, modified Tada (as applied to claim 1), would also meet a coating device, comprising: the rotary atomization head of claim 1; and a drive unit configured to rotate the rotary atomization head (see Tada, column 7, lines 18-20).
As to claim 6, modified Tada (as applied to claim 5), would also meet the coating device comprising a power supply unit configured to apply a voltage to the rotary atomization head so as to generate an electric field between the rotary atomization head and a grounded object to be coated, wherein a coating material in a state of threads that is discharged from the rotary atomization head is electrostatically pulverized (see Tada, column 7, lines 41-47).

Allowable Subject Matter
10.	Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
11.	Applicant's arguments, see page 6 of the “Remarks” portion of the response filed September 30, 2021, have been fully considered but they are not persuasive.
	Regarding the prior art to Tada et al. (USPN 4,148,932), Applicant argues that the grooves “46” shown by Tada “do not extend in a radial direction from the inner surface to the outer edge part”, because Applicant asserts that the grooves “are only formed in the distal edge of the outer hub member 36”.  This Office disagrees.  As clearly shown in the drawings of Tada (see Figs. 4-6 and at least 7A), the grooves (46) are formed on the inner surface (44) and extend in a radial direction from the inner surface to the applied outer edge part (38 and/or 45) of the rotary atomization head.  In fact, when viewing Fig. 5 (elected species) of the instant application, and comparing this drawing to Fig. 7A of Tada, it is abundantly clear that the manner in which the grooves extend in Tada is exactly the same as the manner in which the grooves extend in the device of the instant application.
	Regarding the prior art to Ingram  (USPN 2,850,322), Applicant argues that “in Ingram the alleged grooves extend to only a middle inner part of the rotor body 6”, and supports this argument by noting the position of elements “12” and “66” shown by Ingram.  This Office disagrees.  First, since element (6) is what this Office has applied to the claimed “rotary atomization head”, Applicant’s arguments with respect to the position of elements “12” and “66” 

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/DARREN W GORMAN/Primary Examiner, Art Unit 3752